DETAILED ACTION
	This is the second office action for US Application 16/960,165 for a Hydraulic Support.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 14, the number “11” has been deleted and replaced with - - 13 - -.

Allowable Subject Matter
Claims 11-16 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a foot assembly comprising a foot body with an interior reservoir, a piston moveable in the reservoir and dividing it into first and second chambers in fluid communication with one another, wherein the movement of the piston effects a change in interior capacity of the first chamber with respect the second chamber, a valve arrangement for interrupting flow between the chambers, and a support member extending from the piston through a wall of the foot body, the support member configured such that movement of the piston effects movement of the support member with respect to the wall to move the support member between an extended position and a contracted position, wherein in the extended position a greater length of support member extends beyond the foot body, and in the contracted position a greater length of support member is positioned within the interior reservoir.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632